                        Case 3:18-cv-02353-MMC Document 128-2 Filed 04/12/19 Page 1 of 2



              1      COOLEY LLP
                     JOHN W. CRITTENDEN (101634) (jcrittenden@cooley.com)
              2      101 California Street, 5th Floor
                     San Francisco, CA 94111-5800
              3      Telephone: (415) 693-2000
                     Facsimile: (415) 693-2222
              4
                     COOLEY LLP
              5      BOBBY GHAJAR (198719) (bghajar@cooley.com)
                     MARCUS D. PETERSON (265339) (mpeterson@cooley.com)
              6      ROSE KAUTZ (307831) (rkautz@cooley.com)
                     1333 2nd Street, Suite 400
              7      Santa Monica, CA 90401
                     Telephone: (310) 883-6400
              8      Facsimile: (310) 883-6500

              9      COOLEY LLP
                     ANGELA L. DUNNING (212047) (adunning@cooley.com)
            10       JUDD D. LAUTER (290945) (jlauter@cooley.com)
                     3175 Hanover Street
            11       Palo Alto, CA 94304-1130
                     Telephone: (650) 843-5000
            12       Facsimile: (650) 849-7400

            13       Attorneys for Defendant
                     CONTEXTLOGIC INC. d/b/a WISH
            14

            15                                    UNITED STATES DISTRICT COURT

            16                                NORTHERN DISTRICT OF CALIFORNIA

            17       DEALDASH OYJ and DEALDASH INC.,            Case No. 3:18-cv-02353-MMC (JCS)

            18                      Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                                DEFENDANT’S ADMINISTRATIVE
            19             v.                                   MOTION TO SEAL

            20       CONTEXTLOGIC INC. d/b/a WISH,

            21                      Defendant.

            22                                                  Complaint filed: April 18, 2018
                                                                Trial date:      August 19, 2019
            23

            24

            25

            26

            27

            28
  COOLEY LLP                                                            [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                                         ADMIN MOTION TO SEAL
                                                                                   CASE NO. 3:18-CV-02353-MMC
                        Case 3:18-cv-02353-MMC Document 128-2 Filed 04/12/19 Page 2 of 2



              1             Defendant ContextLogic Inc. d/b/a Wish’s (“Wish”) Administrative Motion to File Under Seal

              2      (“Motion”) was brought before this Court. Upon consideration of the Motion and the supporting

              3      Declaration of Marcus Peterson, the Court finds there to be good cause and compelling reasons to

              4      grant Defendants request to file certain documents under seal.

              5             GOOD CAUSE and compelling reasons having been shown, the Court finds that:

              6             1.      The designating parties possess overriding confidentiality interests that overcome the

              7      right of public access to the record of the following documents:
                                          Document                                Portions Sought to be Sealed
              8
                       Exhibit B to Declaration of Marcus Peterson in         • Entire Document
              9        support of Defendant’s Objections to
                       Magistrate Judge Spero’s Order Denying
            10         Motion to Compel
                       Exhibit C to Declaration of Marcus Peterson in         • Entire Document
            11         support of Defendant’s Objections to
                       Magistrate Judge Spero’s Order Denying
            12
                       Motion to Compel
            13
                            2. The proposed sealing is narrowly tailored; and
            14
                            3. No less restrictive means exist to achieve this overriding interest.
            15
                            IT IS THEREFORE ORDERED that Defendants’ Administrative Motion for Leave to File
            16
                     Under Seal is GRANTED.
            17

            18
                      Dated: __________________________                   ______________________________________
            19                                                            The Honorable Maxine M. Chesney
                                                                          United States District Judge
            20

            21

            22

            23

            24

            25

            26

            27

            28
  COOLEY LLP                                                                       [PROPOSED] ORDER GRANTING DEFENDANT’S
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                     1.                             ADMIN MOTION TO SEAL
                                                                                              CASE NO. 3:18-CV-02353-MMC
